Citation Nr: 0809540	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-29 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision from the 
Anchorage, Alaska Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2007 the veteran appeared and testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A copy of the transcript is in the record.


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by occupational and 
social impairment with occasional decrease in work 
efficiency, although generally functioning satisfactorily, 
with routine behavior, self-care, and normal conversation due 
to such symptoms as depressed mood, irritability, and mild 
memory loss; his Global Assessment of Functioning (GAF) 
scores ranged from 55-70.

2.  The veteran's PTSD is not productive of occupational and 
social impairment due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands; impaired memory, judgment and abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in August 2004 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Anchorage VA Medical Center.  The 
veteran submitted private treatment records from November 
2003, and was provided an opportunity to set forth his 
contentions during the May 2007 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in August 2004 and June 2006, and 
stated in April 2006 that he had no further evidence to 
offer.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

As provided by the VA Rating Schedule, a 50 percent 
evaluation is provided for an acquired psychiatric disorder 
that causes an occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 70 
percent rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 represents "some mild symptoms (e.g., 
depressed mood and mild insomnia) OR [s]ome difficulty in 
social, occupational or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

In July 2004, the veteran requested an increased rating for 
his service-connected PTSD rating, which has been rated as 30 
percent disabling since November 2003.  The veteran contends 
that the VA examiner who performed the November 2003 and June 
2006 examinations was a bit abrupt and brief with him, but 
that the VA examiner who performed the August 2004 
examination was more attentive.  The Board notes that the 
veteran's representative has requested a new examination by a 
provider other than the one who performed the November 2003 
and the June 2006 examinations.

As to the evidence in this case, the VA examination of 
November 2003 revealed the veteran's PTSD was chronic with 
major depressive disorder, recurrent and moderate to severe.  
He had nightmares, detachment and conflict with family 
members, and persistent vague suicidal ideation; however, he 
retained family support and was able to function at work.  
The physician assigned a GAF score of 58.  The Board notes 
that although this examination pre-dated the veteran's claim 
for increased evaluation, it has a duty to consider all 
evidence that bears on the current disability.

In August 2004, another VA physician reported the veteran's 
PTSD symptoms became worse after his brother died, and were 
so severe in 2003 that the veteran sought private psychiatric 
care.  The physician found the veteran's speech normal and 
coherent, with no hallucinations or delusions.  His affect 
was agitated and tearful, but he denied suicidal ideation.  
His memory was fair and his judgment good.   The physician 
was concerned about the veteran's drinking and opined that 
the ongoing use of alcohol worsened his prognosis, which was 
fair.  He found the veteran was employed full-time and 
maintained a good relationship with his wife and children.  
The physician assigned a GAF score of 55.

From August 2005 to June 2006, the veteran received 
individual therapy and group counseling at the VA.  During 
this time, he was assessed as having sleep disturbances and 
nightmares, although the nightmares were reported as 
decreasing.  He also reported using techniques to help with 
his anger management, and that he had not been as angry 
lately.  The therapist found the veteran was responding to 
behavior modifications and cognitive insight.  Whenever a 
clinician assigned a GAF score to the veteran during this 
time-frame, it was a GAF score of 70.

In June 2006, the same VA physician who examined the veteran 
in November 2003 noted that the veteran still did not like to 
be around people, and did not have any close friendships, 
although he had become active in the VFW Post over the past 
several years and held the position of Quartermaster.  He 
found the veteran's answers to questions concerning alcohol 
were somewhat evasive, but found he had decreased his 
drinking.  The veteran reported continued irritability 
towards family members, but improved sleep and decreased 
nightmares due to medication.  Although motivated at work, 
the veteran reported little pleasure or joy from life in 
general.  Although he had vague and fleeting thoughts of 
suicide, he had no intent to harm himself.  He had been more 
active in seeking psychiatric service and found it supportive 
and helpful.  His speech was soft and slow with a pleasant 
affect.  His thought processes were clear and coherent with 
intact judgment and awareness of his problems.  He had 
conflict with co-workers, and no close friends.  He was 
easily startled and hypervigilent, but had "cut way back" 
on his drinking, and had been in counseling and therapy 
consistently.  The physician opined that the veteran's 
prognosis was fair, but now that he was actively engaged in 
treatment, he was showing some response.  The physician 
assigned him a GAF score of 60.

The veteran's representative submitted a VA Form 646 of April 
2007 in which he stated that although the veteran had been 
the VFW's Post Quartermaster, he was replaced by another 
veteran in June 2006, and that he had not attended a VFW 
social function since then.  The representative also 
indicated that the veteran forces himself to act politely 
when he comes into the VA building in Anchorage, but 
normally, "he is a grumpy old loner" who will only speak 
with the boss at work, but the workers usually do not know 
what he does for work and he is "a very short-spoken, 
reticent individual".  The representative asserted that a 
disability evaluation higher than 30 percent was warranted.

At his May 2007 hearing, the veteran testified that he had 
reduced his alcohol consumption recently, that his long-term 
relationship with his wife was loving, but without intimacy, 
and that his relationship with his children was also loving, 
but distant.  He stated that he was having memory loss at his 
full-time job as an estimator of costs for metal framing and 
dry walling in commercial buildings, where he does not always 
complete what he started, and that he had made an estimating 
error on a recent job.  Although he had a good relationship 
with his boss, he did not with co-workers.  Of the 
psychiatric symptoms he experiences, his major complaint was 
lack of sleep.  He testified as to anxiety in confined spaces 
with panic attacks less than weekly, and hypervigilence in 
certain settings.  The Board finds the veteran's testimony to 
be credible.

Although the veteran and his representative protested the 
November 2003 and the June 2006 VA examinations as not being 
thorough, the Board finds that they are adequate for rating 
purposes, 38 C.F.R. § 4.2. In both cases, the examiner had 
reviewed the veteran's claims file including service medical 
and private treatment records, analyzed his history, social 
functioning, sources of support, subjective complaints, 
performed mental status examinations, and provided diagnoses 
supported by the findings in sufficient detail.  
Additionally, although the veteran and his representative 
believe the June 2006 examination should have assigned the 
veteran a lower GAF score than 60, the Board notes that the 
same examiner assigned a similar GAF score (58) in November 
2003, and that the VA clinicians treating the veteran from 
August 2005 to June 2006 consistently assigned him GAF scores 
of 70.  

Of the elements required for a 50 percent rating, the 
evidence indicates that while the veteran may have occasional 
decrease in work efficiency and intermittent periods of 
inability to perform his work, he does not have reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech.  In fact, the evidence shows that the 
veteran is employed full-time in an occupation he has held 
for 20 years, and that he has a good relationship with his 
boss of three years, although he has occasional memory 
lapses.  The veteran testified that he has panic attacks less 
than weekly, and the three VA mental status examinations 
revealed that the veteran generally functioned satisfactorily 
with routine behavior, self-care and normal conversation.  
The examinations reported clear and coherent thought 
processes without hallucinations or delusions.  He was 
oriented to time, place, person and situation, with good 
concentration and intact memory and judgment.  Although the 
evidence shows the veteran has difficulty in establishing and 
maintaining effective work and social relationships, he has 
loving, although distant, relationships with his wife and 
children.

With regard to the weight to give various GAF scores that 
have been assigned to the veteran, the Board notes that 
although the GAF scores assigned throughout the relevant 
period of claim are between 58 and 70, which reflect mild to 
moderate symptoms, the appellant functions mainly at the high 
end of the mild symptomatology at GAF 61-70.  At the November 
2003 VA examination, the physician found that the veteran had 
only recently sought help for PTSD.  Since that time, the 
evidence shows that the veteran has been on medication and 
sought regular therapeutic counseling which has resulted in 
better sleep, less irritability and improved social 
functioning.  GAF scores must be interpreted "in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present."  
38 C.F.R. § 4.2.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R § 3.321(b)(1) 
(2005).  In this case, the Rating Schedule is not inadequate 
for evaluating the veteran's PTSD.  In addition, it has not 
been shown that the PTSD has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  The veteran is shown to have worked 
full time. For these reasons, an extraschedular rating is not 
warranted.

Based upon the guidance of the Court in Hart, supra. the 
Board has considered whether a staged rating is appropriate.  
However, in the present case, the veteran's symptoms remained 
constant throughout the course of the period on appeal, and 
as such, staged ratings are not warranted.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for an increased 
rating for PTSD, and the claim for an increased rating must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 






ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


